Citation Nr: 1300771	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  09-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for status post open reduction internal fixation of the left wrist with moderate degenerative changes (left wrist disability).

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease (DDD) of the lumbar spine (lumbar spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1978 with the U.S. Army; August 1981 to February 1991 with the U.S. Navy; and December 2003 to August 2006 with the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama, which granted service connection for the left wrist and lumbar spine disabilities.  To each disability, the RO assigned 10 and 20 percent ratings, respectively, effective on August 31, 2006, the date of the claims.  The Veteran responded by appealing for higher initial ratings for these conditions.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds it necessary to remand the claims to the agency of original jurisdiction (AOJ) for additional development.

The Veteran most recently underwent a VA orthopedic surgical consultation examination in connection with his claims on March 8, 2007.  Since then he has continued to report symptoms.  Further, given that nearly six years have passed since this examination, the evidence has become stale, at least as it pertains to the current level of disability.  Also, the Veteran's statements reflect that his disabilities may have worsened since his March 2007 VA examination.  Consequently, the Board finds that the Veteran should be afforded a VA compensation examination to assess the current degree of disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

As this case is being remanded for the foregoing reason, all relevant treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this regard, the Board notes that the Veteran was receiving occupational therapy from the Biloxi, Mississippi VA medical facility.  Accordingly, on remand the RO/AMC should obtain the Veteran's treatment records pertaining to his service-connected disability, as well as any private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all non-VA medical care providers that have treated him for his left wrist and lumbar spine disabilities since 2007.  Make arrangements to obtain all records that he adequately identifies that have not been obtained.  

2.  Make arrangements to obtain the Veteran's complete treatment records related to his left wrist from the VA Medical Center in Biloxi, Mississippi, dated since 2007.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the severity of his left wrist and lumbar spine disabilities.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including radiological studies if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected left wrist and lumbar spine disabilities.

The examiner should report the range of motion of the left wrist and lumbar spine, in degrees.  The examiner should specifically note and discuss in detail whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups, including when the Veteran is performing daily activities.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is objective evidence of ankylosis of the left wrist and if so, the degree of such ankylosis should be discussed.

In regard to the lumbar spine disability, should report any neurological disability resulting from the service-connected disability, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome, if appropriate, that requires bed rest prescribed by a physician and treatment by a physician."

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


